 1   LAW OFFICE OF EMILY DE LEON
     Emily De Leon, SBN 296416
 2   1318 K Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Email: emily@lawdeleon.com
 4
     Attorney for:
 5   STEVE LAZAR
 6
                              IN THE UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT of CALIFORNIA
 8

 9
                                                      ) Case No.: 5:19-PO-00295-JLT
     UNITED STATES OF AMERICA,                        )
10
                                                      )
                      Plaintiff,                      ) DEFENDANTS REQUEST AND WAIVER
11
                                                      ) OF APPEARANCE
            vs.                                       )
12
                                                      )
     STEVE LAZAR,                                     )
13
                                                      )
                      Defendant                       )
14

15
     Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant Steve Lazar, having been
16
     advised of his right to be personally present at all stages of the proceedings, hereby requests that
17
     this Court permit him to waive his right to personally appear for any and all proceedings in this
18
     matter. Mr. Lazar agrees that his interests shall be represented at all times by the presence of his
19
     attorney Emily de León, the same as if Mr. Lazar were personally present. This court has the
20
     discretion under Rule 43(b)(2) to permit the defendant’s absence.
21

22
     Date: 02/11/20                                                _/s/ Steve Lazar________________
23
                                                                   Steve Lazar
24
     Date: 02/11/20                                                __/s/ Emily de Leon________
25
                                                                   EMILY DE LEON
                                                                   Attorney for Defendant



                               DEFENDANTS REQUEST AND WAIVER OF APPEARANCE    - 1
 1

 2
                                                  ORDER
 3
            Good cause appearing,
 4
            IT IS HEREBY ORDERED the Court grants Defendant Lazar’s request for waiver of
 5
     his personal appearance for all proceedings in this matter.
 6

 7
     IT IS SO ORDERED.
 8
        Dated:     February 12, 2020                           /s/ Jennifer L. Thurston
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                            DEFENDANTS REQUEST AND WAIVER OF APPEARANCE   - 2
